DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 2/16/2020 in which claims 1-17 are pending in the application.  Preliminary amendment dated 2/16/2020 in which claims 1-5, 7, and 9-15 have been amended, claim 16 has been canceled, and new claims 18-21 have been added.  Thus, the claims 1-15 and 17-21 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and elsewhere, where applicable), lines 14-15, the scope of “calculating a risk-adhering portfolio” is unclear.  It is unclear if the claim is directed to calculating a risk for the risk-adhering portfolio or if the claim is directed to creating a risk-adhering portfolio.  The use of the term calculating implies that a calculation is being made for the portfolio.  The use of risk-adhering portfolio implies that the risk associated with the portfolio is within the defined risk parameters and the calculating may not be needed.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a risk-adhering portfolio without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 15, and 17.
Claim 1 is directed to a computing system which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a computing system for automated investment advice, said computing system comprising  - a server, the server comprising a processor, tangible non-volatile memory, and program code present on said memory for instructing said processor; and – at least one computer-readable medium, the at least one computer-readable medium comprising a database, said database comprising investment-related data comprising: instrument knowledge data relating to historical performance of a plurality of financial instruments; and client knowledge data relating to client risk, said client knowledge data comparing a questionnaire, said client knowledge data further comprising a plurality of pre-defined risk categories, each of the risk categories comparing at least one pre-defined risk parameter value; said computing system configured for carrying out a method for calculating a risk-adhering portfolio, said method comprising the steps of: (a) providing a client with said questionnaire; (b) receiving a response to said questionnaire from said client; (c) based on said response, assigning said client to an assigned risk category belonging to said plurality of risk categories; and (d) calculating said risk-adhering portfolio comprising a selection of at least one of said plurality of financial instruments, said calculating based at least on said instrument knowledge data and said assigned risk category; Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server, the server comprising a processor, tangible non-volatile memory, and program code present on said memory for instructing said processor; and – at least one computer-readable medium, the at least one computer-readable medium comprising a database result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a server, the server comprising a processor, tangible non-volatile memory, and program code present on said memory for instructing said processor; and – at least one computer-readable medium, the at least one computer-readable medium comprising a database are all recited at a  high level of generality, and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional limitations are not more than mere instructions to apply the exception using a generic computer component.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong Two: YES).
Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 15 and 17 and hence these claims 15 and 17 are rejected on similar grounds as claim 1.
Dependent claims 2-14 and 18-21 further define the abstract idea that is present in their respective independent claims 1, 15, and 17 and thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14 and 18-21 are directed to an abstract idea.  Thus, the claims 1-15 and 17-21 are not patent-eligible.
			Computer-Readable Medium
Examiner further notes that the claim 1 is directed to a computer-readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media.  See MPEP 2111.01.  The claim 15 is rejected under 35 U.S.C. 101 as the broadest reasonable interpretation of a claim covers a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Examiner recommends the Applicant to amend the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11, 13-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US Patent Application No. 2003/0088489.
Regarding claim 1, Peters discloses a computing system for automated investment advice, said
computing system comprising
- a server, the server comprising a processor, tangible non-volatile memory, and program code present on said memory for instructing said processor ([0019]); and
- at least one computer-readable medium, the at least one computer-readable medium comprising a database, said database comprising investment-related data comprising ([0019]):
o instrument knowledge data relating to historical performance of a plurality
of financial instruments ([0025], pre-established portfolios; [0028] lookup within the database of asset class returns); and
o client knowledge data relating to client risk, said client knowledge data
comprising a questionnaire, said client knowledge data further comprising a plurality of pre-defined risk categories, each of the risk categories comprising at least one pre-defined risk parameter value ([0012], [0022], [0025]);
said computing system configured for carrying out a method for calculating a risk adhering portfolio, said method comprising the steps of:
(a) providing a client with said questionnaire ([0012], [0022]);
(b) receiving a response to said questionnaire from said client ([0013], [0060]);
 (c) based on said response, assigning said client to an assigned risk category belonging to said plurality of risk categories ([0013], [0020], [0025]); and
(d) calculating said risk-adhering portfolio comprising a selection of at least one of said plurality of financial instruments, said calculating based at least on said instrument knowledge data and said assigned risk category ([0013], [0020], [0025]);
wherein said calculating in step (d) relates to maximizing an expected value of a portfolio return and/or minimizing an expected risk while adhering to said assigned risk category by comparing a value relating to said risk-adhering portfolio to said at least one pre-defined risk parameter value ([0025], Fig. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various disclosures of Peters in order to create customized portfolio for the client.
Regarding claim 10, Peters discloses wherein said questionnaire comprises a plurality of questions, each of said questions associated with a pre-defined question weight; and wherein said assigning in step (c) is based on at least answers to two of said plurality of questions and their associated question weights ([0081]).
Regarding claim 11, Peters discloses wherein said plurality of questions consists of a first plurality of questions relating to a client ability to assume risk and a second plurality of questions relating to a client risk appetite, and wherein a sum of said weights associated with questions belonging to said first plurality is larger than a sum of said weights associated with said second plurality ([0081]).
Regarding claim 13, Peters discloses wherein each of said plurality of risk categories comprises a plurality of descriptive category weights, at least one of said descriptive category weights associated with an exchange-traded fund category (Fig. 12).
Regarding claim 14, Peters discloses visualization either on a screen of a client device of said client or on a print-out of data received on said client device of said client; said risk-adhering portfolio comprising said selection of said at least one of said plurality of financial instruments, said expected return and a description relating to said assigned risk category ([0082], [0089]).
Regarding claim 21, Peters discloses wherein the sum of said weights associated with questions belonging to said first plurality is at least 10% larger than the sum of said weights associated with said second plurality ([0081]).
Claims 15 and 17 are substantially similar to claim 1 and hence rejected on similar grounds.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US Patent Application No. 2003/0088489 in view of Goldfarb, et al. US Patent Application No. 2002/0123953.
Regarding claim 2, Goldfarb discloses
calculating in step (d) involves determining a threshold λ relating to a variance of said portfolio return; and wherein said calculating in step (d) entails that said threshold λ adheres to said risk category ([0062]).
Regarding claim 18, Goldfrab discloses wherein said threshold λ remains below one of said at least one pre-defined risk parameter value belonging to said assigned risk category.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Peters with the above-noted disclosure of Goldfarb in order to create customized portfolio for the client.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US Patent Application No. 2003/0088489 in view of Goldfarb, et al. US Patent Application No. 2002/0123953 in view of Frahm et al., US Patent Application No. 2007/0288397.
Regarding claim 3, Frahm discloses calculating in step (d) involves determining a risk probability δ relating to the probability of said portfolio return being lower than a pre-defined risk probability threshold, and wherein said calculating in step (d) entails that said risk probability δ adheres to said risk category ([0142]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Peters and Goldfarb with the above-noted disclosure of Frahm in order to create customized portfolio for the client.
Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US Patent Application No. 2003/0088489 in view of Edesess, US Patent No. 5,884,287.
Regarding claim 5, Edesess discloses
- for each of one or more financial instruments belonging to said plurality of financial instruments, based at least on said instrument knowledge data, calculating one or more moments of a probability distribution associated with an instrument return (Fig. 6); and
- calculating said risk-adhering portfolio based at least on the probability distributions calculated in step (d.1) associated with financial instruments belonging to said selection (Fig. 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Peters with the above-noted disclosure of Edesess in order to create customized portfolio for the client.
Regarding claim 6, Peters discloses wherein said step (a) further comprises providing the client with a request for a client market-view preference; wherein said step (b) further comprises receiving said client market-view preference; wherein said calculating in step (d. 1) is further based on said client market-view preference, thereby calculating an optimization constraint for each instrument relating to said client market-view preference (Fig. 16-18).
Regarding claim 7, Peters discloses
wherein said calculating of said risk-adhering portfolio in step (d) and/or said calculating of said probability distribution in step (d. 1) is done with respect to a pre-defined horizon H (Fig. 16-18).
Regarding claim 8, Peters discloses wherein said questionnaire comprises a plurality of questions; and wherein said horizon H applied in step (d) and/or step (d.1) is based at least partly on an answer of said client to a question regarding a client horizon preference ([0081]).
Regarding claim 12, Peters discloses wherein step (d) and/or step (d.1) further comprises retrieving data relating to instrument knowledge from an external feed for enriching said instrument knowledge data present in said database, and wherein said calculating in step (d) and/or step (d. 1) is further based on said retrieved data ([0025]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US Patent Application No. 2003/0088489 in view of Goldberg, et al. US Patent No. 7,870,052.
Regarding claim 9, Goldberg discloses wherein said at least one pre-defined risk parameter value comprises a value-at-risk equivalent volatility at 97.5% confidence (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Peters with the above-noted disclosure of Goldberg in order to create customized portfolio for the client.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693